      Case 3:20-cv-00361-G Document 1 Filed 02/14/20                  Page 1 of 4 PageID 1


                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS

                                                   §
 Roderick Carr,                                    §
                                                   §
                Plaintiff,                         § Case No.
                                                   §
 v.                                                §
                                                   §
 USAA Federal Savings Bank,                        § Complaint and Demand for Jury Trial
                                                   §
                Defendant.                         §
                                                   §


                                           COMPLAINT

       Roderick Carr (Plaintiff), by and through his attorneys, Kimmel & Silverman, P.C.,

alleges the following against USAA Federal Savings Bank (Defendant):

                                        INTRODUCTION

       1.      Plaintiff’s Complaint is based on the Telephone Consumer Protection Act (TCPA),

47 U.S.C. §227 et seq.

                                 JURISDICTION AND VENUE

       2.      This Court has subject-matter jurisdiction over this action under 28 U.S.C. § 1331,

which grants this court original jurisdiction of all civil actions arising under the laws of the United

States. See Mims v. Arrow Financial Services, LLC, 565 U.S. 368, 386-87 (2012) (confirming that

the United States district courts have federal-question subject-matter jurisdiction under 28 U.S.C.

§ 1331 to hear private civil suits under the TCPA).

       3.      This Court has personal jurisdiction over Defendant because Defendant regularly

conducts business in the State of Texas and because the occurrences from which Plaintiff’s cause

of action arises took place and caused Plaintiff to suffer injury in the State of Texas.


                                                      1
     Case 3:20-cv-00361-G Document 1 Filed 02/14/20                   Page 2 of 4 PageID 2


         4.    Venue is proper under 28 U.S.C. § 1391(b)(2).

                                             PARTIES

         5.    Plaintiff is a natural person residing in Dallas, Texas 75232.

         6.    Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).

         7.    Defendant is a domesitc business entity with a principal place of business, head

office, or otherwise valid mailing address at 9800 Fredericksburg Road, San Antonio, Texas

78288.

         8.    Defendant is a “person” as that term is defined by 47 U.S.C. § 153(39).

         9.    Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, and/or insurers.

                                  FACTUAL ALLEGATIONS

         10.   Plaintiff has a cellular telephone number.

         11.   Plaintiff has only used this phone number as a cellular telephone.

         12.   Defendant called Plaintiff on his cellular telephone on a repetitive and continuous

basis.

         13.   When contacting Plaintiff on his cellular telephone, Defendant used an automatic

telephone dialing system and automatic and/or pre-recorded messages.

         14.   Plaintiff knew Defendant was calling him using an automatic telephone dialing

system and automatic and/or pre-recorded messages as he received calls from Defendant that

began with a pre-recorded message prior to a live representative of Defendant coming on the line.

         15.   Defendant’s telephone calls were not made for “emergency purposes.”

         16.   Desiring to stop these repeated, unwanted calls, Plaintiff spoke to Defendant soon

after the calls began and revoked any previous consent that Defendant had to contact him.


                                                      2
         Case 3:20-cv-00361-G Document 1 Filed 02/14/20                Page 3 of 4 PageID 3


          17.    Defendant heard and acknowledged Plaintiff’s instruction to stop calling.

          18.    Once Defendant was aware that its calls were unwanted and was told to stop calling,

there was no lawful purpose to making further calls, nor was there any good faith reason to place

calls.

          19.    In spite of his repeated instruction to stop calling his cellular telephone, Defendant

instead continued to call him repeatedly.

          20.    Defendant’s incessant calls were bothersome, disruptive and frustrating for Plaintiff

to endure.

          21.    Upon information and belief, Defendant conducts business in a manner which

violates the Telephone Consumer Protection Act.

                                       COUNT I
                             DEFENDANT VIOLATED THE TCPA

          22.    Plaintiff incorporates the forgoing paragraphs as though the same were set forth at

length herein.

          23.    Defendant initiated multiple automated telephone calls to Plaintiff’s cellular

telephone using an automated message and/or prerecorded voice.

          24.    Defendant initiated these automated calls to Plaintiff using an automatic telephone

dialing system.

          25.    Defendant’s calls to Plaintiff were not made for emergency purposes.

          26.    Defendant’s calls to Plaintiff’s cellular telephone were not made with Plaintiff’s

prior express consent.

          27.    Defendant’s acts as described above were done with malicious, intentional, willful,

reckless, wanton and negligent disregard for Plaintiff’s rights under the law and with the purpose

of harassing Plaintiff.

                                                       3
     Case 3:20-cv-00361-G Document 1 Filed 02/14/20                 Page 4 of 4 PageID 4


        28.     The acts and/or omissions of Defendant were done unfairly, unlawfully,

intentionally, deceptively and fraudulently and absent bona fide error, lawful right, legal defense,

legal justification or legal excuse.

        29.     As a result of the above violations of the TCPA, Plaintiff has suffered the losses

and damages as set forth above entitling Plaintiff to an award of statutory, actual and trebles

damages.

        Wherefore, Plaintiff, Roderick Carr, respectfully prays for judgment as follows:

                a.      All actual damages Plaintiff suffered (as provided under 47 U.S.C. §

                        227(b)(3)(A));

                b.      Statutory damages of $500.00 per violative telephone call (as provided

                        under 47 U.S.C. § 227(b)(3)(B));

                c.      Treble damages of $1,500.00 per violative telephone call (as provided under

                        47 U.S.C. § 227(b)(3));

                d.      Injunctive relief (as provided under 47 U.S.C. § 227(b)(3)); and

                e.      Any other relief this Honorable Court deems appropriate.


                                  DEMAND FOR JURY TRIAL

        Please take notice that Plaintiff, Roderick Carr, demands a jury trial in this case.

                                                   Respectfully submitted,

 Dated: 2/14/20                                    By: s/ Amy L. Bennecoff Ginsburg
                                                   Amy L. Bennecoff Ginsburg, Esq.
                                                   Kimmel & Silverman, P.C.
                                                   30 East Butler Pike
                                                   Ambler, PA 19002
                                                   Phone: 215-540-8888
                                                   Facsimile: 877-788-2864
                                                   Email: aginsburg@creditlaw.com


                                                     4
